In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00057-CV



          RONROYAL J. OWENS, Appellant

                           V.

 JERRY ALEXANDER AND BILLY D. WYATT, Appellee



           On Appeal from the Probate Court
                  Denton County, Texas
           Trial Court No. PR-2010-00903-01




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                    MEMORANDUM OPINION
        Pro se appellant Ronroyal J. Owens filed a timely notice of appeal on June 25, 2018. 1 The

clerk’s record was filed on July 24, 2018. The reporter’s record was filed September 7, 2018.

The original deadline for Owens’ appellate brief was October 8, 2018. On Owens’ motion, this

Court extended the deadline for filing the appellant’s brief to November 7, 2018. When neither a

brief nor a motion to extend time for filing same was received by November 7, 2018, this Court

advised Owens by letter dated November 26, 2018, that the brief was late. We further extended

the deadline for filing the brief to December 11, 2018. We warned Owens that failure to file the

brief by December 11, 2018, would subject this appeal to dismissal for want of prosecution. See

TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

        On December 14, 2018, we received a document that we assumed Owens meant to serve

as his brief. That same day, we sent Owens a letter explaining that, for numerous reasons, the

document we received was inadequate to serve as a brief because it did not meet the requirements

of Rule 38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1. In our letter,

we provided Owens with a detailed explanation of why the document he provided to this Court

failed to comply with Rule 38.1. We informed Owens that, if he did not file a brief that complied

with Rule 38.1 by January 4, 2019, we could dismiss the appeal.




1
 Originally appealed to the Second Court of Appeals in Fort Worth, this case was transferred to this Court by the
Texas Supreme Court pursuant to Section 73.001 of the Texas Government Code. See TEX. GOV’T CODE ANN.
§ 73.001 (West 2013). We are unaware of any conflict between precedent of the Second Court of Appeals and that
of this Court on any relevant issue. See TEX. R. APP. P. 41.3.


                                                       2
        We have received no responsive communication from Owens and have not received a

revised appellate brief in response to our December 14, 2018, letter. Having received no response

to our letter of December 14, 2018, Owens’ appeal is ripe for dismissal. 2 Consequently, pursuant

to Rules 38.8 and 42.3 of the Texas Rules of Appellate Procedure, we dismiss this appeal for want

of prosecution. See TEX. R. APP. P. 38.8, 42.3; see also Surani v. Trinity River Vision Auth., No.

02-12-00243-CV, 2013 WL 257385, at *1 (Tex. App.—Fort Worth, Jan. 24, 2013, pet. denied)

(mem. op.); Yeldell v. Denton Cent. Appraisal Dist., No. 02-07-00313-CV, 2008 WL 4053014, at

*2 (Tex. App.—Fort Worth Aug. 29, 2008, pet. denied) (mem. op.) (explaining that all parties

appearing in Texas appellate courts must follow the rules of appellate procedure).

        We dismiss this appeal for want of prosecution.




                                                     Ralph K. Burgess
                                                     Justice

Date Submitted:           January 29, 2019
Date Decided:             January 30, 2019




2
 Having provided Owens with ample opportunity to file a proper brief in this matter, we are disinclined to provide
Owens with further direction on how to file a brief that complies with Rule 38.1 of the Texas Rules of Appellate
Procedure. Moreover, we do not have the opposing party’s brief and, therefore, cannot affirm upon that brief without
examining the record. See TEX. R. APP. P. 38.8(a).
                                                         3